Citation Nr: 0700207	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD and alcoholism.

This case was previously before the Board in September 2004 
and March 2006.  The Board remanded the matters to the RO for 
additional evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.

3.  The veteran filed his claim for service connection for 
alcoholism in June 1998, after the passage of Congressional 
legislation prohibiting the grant of direct service 
connection for alcohol abuse based on claims filed on or 
after October 31, 1990. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service nor as 
a result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.310(a) (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that the RO's initial rating decision in February 
1999 predated the VCAA.  By way of a letter dated in May 
2002, the RO advised the veteran of what evidence, if any, 
was necessary to establish his claim of entitlement to 
service connection for PTSD and alcoholism.  The RO indicated 
which portion of that evidence he was responsible for sending 
to VA and which portion of that evidence VA would attempt to 
obtain on his behalf.  The RO obtained the veteran's service 
records and associated them with his claims file.  The RO 
also requested the veteran to submit any medical evidence 
that would assist in substantiating his claim for 
entitlement.  Another such notice letter was issued by the RO 
in November 2003 in which the RO requested the veteran to 
provide any information he had in his possession.  The 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.   

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

PTSD and alcoholism 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  

However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. §105 (a) (West 2002).  The 
amendments shall take effect with respect to claims filed 
after October 31, 1990.

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as implemented by 38 C.F.R. § 3.1(m), precluded 
service connection of a disability resulting from alcohol or 
drug abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

However, it has been determined that the amendments do not 
preclude service connection under 38 C.F.R. § 3.310(a) of a 
substance- abuse disability that is proximately due to or the 
result of a service-connected disease or injury.  See 
VAOPGCPREC 2- 98, VAOPGCPREC 7-99.  In this case, the veteran 
has no current service-connected disabilities and, as will be 
discussed below, service connection for PTSD is denied.  As 
such, further consideration of service connection for 
alcoholism on a secondary basis is not for application.  

With respect to PTSD, in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 
18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2005).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of PTSD.  During his pre-
induction physical examination, the veteran alleged that he 
suffered from petit mal seizures.  Service medical records 
are silent for any reference to psychiatric disorders.  On 
report of medical history at separation in October 1965, it 
was noted that the veteran had a questionable history of 
petit mal epilepsy "a few years ago."  However, the 
examiner noted that after extensive neurological testing, 
which included an electroencephalogram (EEG), the veteran was 
found "completely with normal limits" and the history was 
noted to be "inconsistent and doubtful for diagnosis of 
seizures."  The veteran indicated problems with nervous 
trouble in the October 1965 report.  The separation physical 
examination report was entirely negative for any clinical 
findings of psychiatric problems.  

Service personnel records show the veteran served in South 
Korea from September 1964 to October 1965.  However, there 
are no reports, awards, or medals indicating that he engaged 
in combat with the enemy.  

Received in July 1998 was a PTSD questionnaire wherein the 
veteran reported stressor events during active service, 
including being attacked by "Red Infiltrators," and 
learning of the murder of a fellow soldier, named "Kelly."  
Pursuant to the Board's September 2004 remand, the veteran 
was asked to provide specific details about his claimed in-
service stressors for verification purposes.  However, he 
provided no additional information or details of any claimed 
stressor that could be independently verified.  In a February 
2005 statement in support of claim, the veteran indicated 
that prior to service, he was a "nervous screwed up kid" 
who returned from service with an alcohol abuse problem.  He 
admitted that alcohol use was a willful act but that his 
alcoholism was attributable to alleviating his fear of the 
unknown in service.  

The veteran underwent VA PTSD examination in August 1998.  He 
reported complaints of anxiety and only noted a family 
history of mental illness.  He denied any history of 
psychiatric hospitalizations or outpatient counseling, but he 
noted that he was prescribed Valium in 1961.  He indicated 
that he entered an 80-day rehabilitation in 1989 for 
alcoholism and that since that time he attended Alcoholics 
Anonymous three to four times per week.  He has been sober 
since 1989.  The only in-service stressor reported by the 
veteran was discovering that a buddy of his died after being 
stabbed "by North Koreans" during a robbery.  He reported 
that this experience was traumatic for him.  He reported 
having nightmares that were unrelated to his military 
service.  He also indicated that he did not drink alcohol 
prior to service but that his 28-year history of alcohol 
abuse started during his military service.  The VA examiner 
opined that the veteran's alcoholism was not related to 
service.  The examiner ruled out a generalized anxiety 
disorder and he concluded that the veteran did not have PTSD 
or any service-connected mental illness.  

VA medical records dated from 1988 to 2005 reflect ongoing 
treatment for chronic, recurrent, cystic pancreatitis 
secondary to alcohol abuse, diabetes, and anxiety.  In a 
March 2005 clinical note, a licensed practical nurse stated 
that screening for PTSD was negative.  

A February 1998 decision by the Social Security 
Administration (SSA) found the veteran disabled since 
November 2996 because of recurrent pancreatitis.  There was 
no mention of any psychiatric complaints or PTSD in the SSA 
medical records.  

Private medical evidence revealed dated in November 1993, 
August 1998 and October 1999 include no indication of any 
PTSD or other psychiatric symptoms.  

As noted above, VA regulations require not only a competent 
diagnosis of PTSD, but also medical evidence of a link 
between the current symptoms and an in-service stressor that 
is supported by credible evidence the stressor occurred.  38 
C.F.R. § 3.304(f).  

Based upon the evidence of record, the Board finds a 
diagnosis of PTSD related to an in-service stressor verified 
by credible supporting evidence has not been provided.  In 
this regard, the veteran reported no in-service stressors 
that could be independently verified, and more importantly, 
there is no diagnosis of PTSD.    Although he has provided 
sincere statements describing traumatic events in service, 
there is no evidence other than his own statements 
demonstrating that any of these specific events actually 
occurred.  

Here, the Board relies on the August 1998 VA examination 
report in which the VA examiner opined that the veteran did 
not have PTSD or any mental illness related to service.  

Further, while there is no basis to grant service connection 
for alcoholism where the alcoholism is due to willful self 
intoxication, the Board notes that the August 1998 VA 
examiner opined that the veteran's alcoholism was not related 
to service.  There is no competent evidence to the contrary 
to rebut the opinions expressed by the August 1998 VA 
examiner.  Therefore, entitlement to service connection for 
PTSD and residuals of alcoholism must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  However, in the absence of any 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of alcoholism is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


